Exhibit 10.12

OMNIBUS AMENDMENT AND WAIVER

THIS OMNIBUS AMENDMENT AND WAIVER (this “Agreement”) dated as of July 26, 2019
(the “Eighth Amendment Effective Date”) is entered into among VENUS CONCEPT
CANADA CORP., an Ontario corporation (“Venus Canada”), VENUS CONCEPT USA INC., a
Delaware corporation (“Venus USA” and together with Venus Canada, each a
“Borrower” and collectively, the “Borrowers”), VENUS CONCEPT LTD., an Israeli
corporation (the “Parent”), the Lenders party hereto and MADRYN HEALTH PARTNERS,
LP, a Delaware limited partnership, as Administrative Agent. All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Parent, the Guarantors, the Lenders and the
Administrative Agent have entered into that certain Credit Agreement dated as of
October 11, 2016 (as amended by that certain First Amendment to Credit Agreement
and Investment Documents dated as of May 25, 2017, that certain Second Amendment
to Credit Agreement and Consent Agreement dated as of February 15, 2018, that
certain Third Amendment to Credit Agreement and Waiver dated as of August 14,
2018, that certain Fourth Amendment to Credit Agreement dated as of January 11,
2019, that certain Fifth Amendment to Credit Agreement dated as of March 15,
2019, that certain Sixth Amendment to Credit Agreement and Consent dated as of
April 25, 2019, that certain Seventh Amendment to Credit Agreement, Consent and
Waiver dated as of June 25, 2019 and as further amended or modified from time to
time, the “Credit Agreement”);

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent have entered
into that certain Commitment Letter, dated as of March 15, 2019 (as amended or
otherwise modified, the “Debt Commitment Letter”);

WHEREAS, the Parent and the Lenders entered into that certain letter agreement
dated as of August 13, 2018 (as amended or otherwise modified, the “Conversion
Side Letter”);

WHEREAS, the Loan Parties have requested that the each of the Credit Agreement,
the Debt Commitment Letter and the Conversion Side Letter be amended to provide
for certain modifications of the terms thereof;

WHEREAS, an Event of Default occurred under Section 9.01(b) of the Credit
Agreement due to the Loan Parties failure to maintain Liquidity at the
applicable level set forth in Section 8.17(a) of the Credit Agreement for the
period commencing on June 25, 2019 and ending on the Eighth Amendment Effective
Date by permitting Unrestricted Cash of the Borrowers held in accounts for which
the Administrative Agent has received a Qualifying Control Agreement to fall to
$793,685 at its lowest point during such period (the “Liquidity Event of
Default”);

WHEREAS, an Event of Default occurred under Section 9.01(a) of the Credit
Agreement due to the Borrowers failing to make the interest payment (the “Missed
Payment”) required by Section 2.06(c) of the Credit Agreement on June 28, 2019
(it being understood that such payment was subsequently made by the Borrowers on
July 10, 2019) (the “Payment Event of Default”; the Payment Event of Default,
together with the Liquidity Event of Default, collectively, the “Existing Events
of Default”);



--------------------------------------------------------------------------------

WHEREAS, the Loan Parties have requested that the Lenders waive the Existing
Events of Default;

WHEREAS, the Lenders are willing to amend the Credit Agreement, the Debt
Commitment Letter and the Conversion Side Letter and waive the Existing Events
of Default, in each case, subject to the terms and conditions hereof;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order to read as follows:

“Additional Second 2019 Convertible Note Holder” means each Person who holds
Second 2019 Convertible Notes issued by the Parent after the date of the Second
2019 Convertible Note Purchase Agreement; provided, that, each Additional Second
2019 Convertible Note Holder shall be reasonably acceptable to the
Administrative Agent.

“Eighth Amendment Effective Date” means July 26, 2019.

“Second 2019 Convertible Note Documents” means the Second 2019 Convertible Note
Purchase Agreement and each Second 2019 Convertible Note.

“Second 2019 Convertible Note Holders” means the holders of the Second 2019
Convertible Notes; provided, that, each Second 2019 Convertible Note Holder
shall be reasonably acceptable to the Administrative Agent.

“Second 2019 Convertible Note Purchase Agreement” means a note purchase
agreement (or similar agreement), in form and substance substantially similar to
the 2019 Convertible Note Purchase Agreement and not materially adverse to the
Administrative Agent or the Lenders (in each case, except with respect to
pricing terms which shall be determined in the Parent’s reasonable business
judgment), dated on or before August 30, 2019, by and among the Parent,
Restoration Robotics, Inc., a Delaware Corporation, the Second 2019 Convertible
Note Holders and any Additional Second 2019 Convertible Note Holders from time
to time party thereto.

“Second 2019 Convertible Note Subordination Agreement” means a subordination
agreement (or similar agreement), in substantially the form of the 2019
Convertible Note Subordination Agreement, dated as of the date of the Second
2019 Convertible Note Purchase Agreement, by and among the Second 2019
Convertible Note Holders, the Administrative Agent, the Loan Parties and any
Additional Second 2019 Convertible Note Holders from time to time party thereto.

 

- 2 -



--------------------------------------------------------------------------------

“Second 2019 Convertible Notes” means those certain unsecured senior
subordinated convertible promissory notes issued by the Parent pursuant to the
Second 2019 Convertible Note Purchase Agreement in form and substance
substantially similar to the 2019 Convertible Notes and not materially adverse
to the Administrative Agent or the Lenders (in each case, except with respect to
pricing terms which shall be determined in the Parent’s reasonable business
judgment).

“Short-Term Cash Raise Requirement” has the meaning set forth in
Section 9.01(o).

“Total Cash Raise Requirement” has the meaning set forth in Section 9.01(o).

(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Loan Documents” appearing therein in its entirety
to read as follows:

“Loan Documents” means this Agreement, each Note, each Joinder Agreement (or
such other documents as the Administrative Agent shall reasonably request
pursuant to Section 7.12 for such purpose), each Collateral Document, the Fee
Letter, each Approval for Consortium Arrangement Letter, any intercreditor
agreement entered into in connection with Permitted Senior Revolving Credit
Indebtedness, each Qualified Subordinated Debt Subordination Agreement, the 2019
Convertible Note Subordination Agreement, the Second 2019 Convertible Note
Subordination Agreement (if any), and any other agreement, instrument or
document designated by its terms as a “Loan Document” (but specifically
excluding the Warrants, the Warrant Issuance Agreement, the ROFR Side Letter,
the Third Amendment STA and the Conversion Side Letter).

(c) Section 2.03(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(e) Prepayment Premiums. If all or any portion of the Loans are prepaid, or
required to be prepaid, pursuant to this Section 2.03, Article IX or otherwise,
then, in all cases, the Borrowers shall pay to the Lenders, for their respective
ratable accounts, on the date on which such prepayment is paid or required to be
paid, in addition to the other Obligations so prepaid or required to be prepaid,
a prepayment premium equal to: (i) with respect to any prepayment paid or
required to be paid on or prior to August 31, 2019, eight percent (8.00%) of the
principal amount of the Loans prepaid or required to be prepaid, (ii) with
respect to any prepayment paid or required

 

- 3 -



--------------------------------------------------------------------------------

to be paid after August 31, 2019 but on or prior to August 31, 2020, six and
one-half percent (6.50%) of the principal amount of the Loans prepaid or
required to be prepaid, (iii) with respect to any prepayment paid or required to
be paid after August 31, 2020 but on or prior to February 28, 2021, five percent
(5.00%) of the principal amount of the Loans prepaid or required to be prepaid,
(iv) with respect to any prepayment paid or required to be paid after
February 28, 2021 but on or prior to August 31, 2021, four percent (4.00%) of
the principal amount of the Loans prepaid or required to be prepaid, (v) with
respect to any prepayment paid or required to be paid after August 31, 2021 but
on or prior to February 28, 2022, three percent (3.00%) of the principal amount
of the Loans prepaid or required to be prepaid and (vi) with respect to any
prepayment thereafter, two percent (2.00%) of the principal amount of the Loans
prepaid or required to be prepaid.

(d) Section 8.03(l) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(l) (i) unsecured Indebtedness pursuant to the 2019 Convertible Note Documents,
in an aggregate principal amount not to exceed $15,000,000; provided, that, the
2019 Convertible Note Subordination Agreement remains in full force and effect;
provided, further, that, (A) each Additional 2019 Convertible Note Holder, if
any, has become a party to the 2019 Convertible Note Subordination Agreement as
a “Subordinated Creditor” (as defined in the 2019 Convertible Note Subordination
Agreement) and (B) the Loan Parties shall have delivered to the Administrative
Agent a certificate in form and substance reasonably satisfactory to the
Administrative Agent, signed by a Responsible Officer of each of the Loan
Parties attaching true, correct and complete copies of any 2019 Convertible
Notes issued by the Parent to an Additional 2019 Convertible Note Holder and
(ii) unsecured Indebtedness pursuant to the Second 2019 Convertible Note
Documents, in an aggregate principal amount not to exceed $20,000,000; provided,
that, the Loan Parties shall have delivered to the Administrative Agent the
Second 2019 Convertible Note Subordination Agreement; provided, further, that,
(A) each Additional Second 2019 Convertible Note Holder, if any, has become a
party to the Second 2019 Convertible Note Subordination Agreement as a
“Subordinated Creditor” (as defined in the Second 2019 Convertible Note
Subordination Agreement) and (B) the Loan Parties shall have delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent, signed by a Responsible Officer of each of the Loan
Parties attaching true, correct and complete copies of any Second 2019
Convertible Notes issued by the Parent to an Additional Second 2019 Convertible
Note Holder.

 

- 4 -



--------------------------------------------------------------------------------

(e) Section 8.12(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(f) Amend, modify or change (or permit the amendment, modification or change of)
any of the terms or provisions of the 2019 Convertible Note Documents or the
Second 2019 Convertible Note Documents (if any), in each case, in a manner
adverse to the Administrative Agent or any Secured Party or in violation of the
terms and provisions of the 2019 Convertible Note Subordination Agreement or the
Second 2019 Convertible Note Subordination Agreement (if any), as applicable.

(f) Section 8.17 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

8.17 Liquidity.

Permit (a) Unrestricted Cash of the Borrowers held in accounts for which the
Administrative Agent has received a Qualifying Control Agreement to be less than
$2,000,000; provided, that, during the period commencing on the Eighth Amendment
Effective date through the earlier to occur of (i) August 30, 2019 and (ii) the
date on which the Short-Term Cash Raise Requirement is satisfied, the foregoing
reference to “$2,000,000” shall be deemed to be $200,000, or (b) Liquidity of
the Parent and its Subsidiaries to be less than $5,000,000.

(g) Section 9.01(o) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(o) Additional Qualified Capital Stock. (i) The Parent (or its direct parent
company (to the extent applicable) so long as such proceeds are contributed to
the Parent (in the case of any such proceeds received by a direct parent company
prior to consummation of the transactions contemplated by the Merger Agreement))
fails to use commercially reasonable efforts to raise an aggregate of at least
$60,000,000 of cash proceeds (the “Total Cash Raise Requirement”) from the
issuance of its Qualified Capital Stock on terms and conditions that are
reasonably acceptable to the Parent during the period from the Fifth Amendment
Effective Date through the earlier to occur of (A) December 31, 2019 and (B) the
date upon which the Merger Agreement is terminated in accordance with its terms,
or (ii) the Parent (or its direct parent company (to the extent applicable) so
long as such proceeds are contributed to the Parent (in the case of any such
proceeds received by a direct parent company prior to consummation of the
transactions contemplated by the Merger Agreement)) fails to raise an aggregate
of at least $21,000,000 of cash proceeds (the “Short-Term Cash Raise
Requirement”) from the issuance of its Qualified Capital Stock, 2019 Convertible
Notes or Second 2019 Convertible Notes during the period from the Eighth
Amendment Effective Date through August 30, 2019. For the avoidance of doubt and
without duplication, all cash proceeds of the 2019 Convertible Notes, all cash
proceeds of the the Second 2019 Convertible Notes, all cash proceeds of the
Short-Term Cash Raise Requirement, all cash proceeds of the Equity Contribution,
and all cash proceeds of issuances of Qualified Capital Stock of the Parent (or
its direct parent (to the extent applicable) so long as

 

- 5 -



--------------------------------------------------------------------------------

such proceeds are contributed to the Parent (in the case of any such proceeds
received by a direct parent company prior to consummation of the transactions
contemplated by the Merger Agreement)) committed pursuant to the Equity
Commitment Letter, shall be counted towards satisfaction of the Total Cash Raise
Requirement set forth in Section 9.01(o)(i) to the extent actually funded; or

(h) Section 9.01(p) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(p) 2019 Convertible Note Documents and Second 2019 Convertible Note Documents.
There occurs an “Event of Default” (or any comparable term) under, and as
defined in, any 2019 Convertible Note Document or any Second 2019 Convertible
Note Document; provided, that, prior to the Administrative Agent taking any
action set forth in the Investment Documents in reliance on such event, to the
extent any such event is waived under the 2019 Convertible Note Documents or the
Second 2019 Convertible Note Documents, as applicable and in accordance with the
terms thereof, such event shall be deemed not to constitute an Event of Default
pursuant to this clause (p) (it being understood and agreed that nothing
contained in this clause (p) shall prevent any such event from otherwise
constituting an Event of Default pursuant to any other clause of this
Section 9.01 and it being further understood and agreed that, to the extent the
Administrative Agent shall have taken any action set forth in the Investment
Documents in reliance on such event prior to any waiver under the 2019
Convertible Note Documents or the Second 2019 Convertible Note Documents, as
applicable and in accordance with the terms thereof, this proviso shall be
inapplicable and such Event of Default hereunder shall not be impacted by any
waiver under the 2019 Convertible Note Documents or the Second 2019 Convertible
Note Documents, as applicable, in any way).

2. Amendments to Debt Commitment Letter. The Debt Commitment Letter is hereby
amended as follows:

(a) The third sentence of the first paragraph of the Debt Commitment Letter is
hereby amended and restated in its entirety to read as follows:

The Merger Transactions will be financed with (a) cash on hand of the Loan
Parties and RR and (b) cash proceeds of one or more issuances of common equity
interests (or Convertible Bond Indebtedness) of the Parent and/or RR, in an
aggregate amount of at least $20,000,000 (exclusive of any such investment by a
Commitment Party (as defined below)) which will occur not later than the close
of business on the Merger Closing Date (the “Equity Contribution” and together
with the closing of the Proposed Amendment and the Merger Transactions, the
“Transactions”).

 

- 6 -



--------------------------------------------------------------------------------

(b) The last paragraph of the Debt Commitment Letter is hereby amended and
restated in its entirety to read as follows:

In consideration of the time and resources that the Commitment Parties will
devote to the Proposed Amendment and the Syndication Efforts, you agree that,
until the Commitment Expiry Date, you and your affiliates shall not, and you
shall use your commercially reasonable efforts to ensure that RR and its
affiliates do not, solicit, initiate, entertain or permit, or enter into any
discussions in respect of, any offering, placement, or arrangement of any
competing term loan facility or other debt financing (excluding, for the
avoidance of doubt, any Convertible Bond Indebtedness issued in connection with
the satisfaction of the Total Cash Raise Requirement, the Short-Term Cash Raise
Requirement and/or the Equity Contribution) with respect to any Merger
Transaction or otherwise on your or their behalf.

(c) Exhibit B of the Debt Commitment Letter is hereby amended by adding a new
paragraph 12 thereto to read as follows:

12. Immediately after giving effect to the Transactions occurring on the Merger
Closing Date, the Loan Parties shall have Unrestricted Cash of at least
$20,000,000.

3. Amendments to Conversion Side Letter. The Conversion Side Letter is hereby
amended as follows:

(a) The date of the Conversion Side Letter, “August 13, 2018”, is hereby updated
to read “August 13, 2018, as amended on July 26, 2019”.

(b) The second paragraph of the Conversion Side Letter is hereby amended and
restated in its entirety to read as follows:

In connection with entering into the STA, the Company and the Purchasers desire
to enter into this letter agreement (this “Letter Agreement”) with respect to
the right to exchange the Purchased Shares into Preferred D Shares of the
Company, nominal value NIS 0.001 each (the “Preferred D Shares”) or any other
class of capital stock of the Company as may be authorized or issued from time
to time after July 26, 2019 (the “Other Shares”), as elected by the Purchasers.

(c) A new paragraph is hereby inserted immediately following the second
paragraph of the Conversion Side Letter to read as follows:

The Purchasers recognize that: (a) the Company, Restoration Robotics, Inc.
(“Restoration Robotics”), and Radiant Merger Sub Ltd., a direct wholly-owned
subsidiary of Restoration Robotics (“Radiant Merger Sub”) entered into that
certain Agreement and Plan of Merger and Reorganization, dated as of March 15,
2019 (the “Merger Agreement”) pursuant to which Radiant Merger Sub will be
merged with and into the Company at the Effective Time (as defined in the Merger
Agreement) and the Company will continue as the surviving company (the
“Merger”), subject to satisfaction of the terms and conditions set forth in the
Merger Agreement; and (b) pursuant to the Merger Agreement, the Purchased Shares
will be exchanged and converted into Restoration Robotics’ common stock,
pursuant to the terms and conditions of the Merger Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(d) Section 1.1 of the Conversion Side Letter is hereby amended and restated in
its entirety to read as follows:

1.1. If the Company has not consummated an IPO, the Merger or a Deemed
Liquidation Event (as each such term is defined in the Ninth Amended and
Restated Articles of Association of the Company, as amended from time to time
(the “Articles”)) by June 30, 2020 (the “Conversion Deadline”), the Company
shall reclassify any Purchased Shares purchased by the Purchasers under the STA,
into either (a) Preferred D Shares, on a one-for-one basis and for no additional
consideration or (b) a number of Other Shares equal to the greater of (i) the
aggregate amount invested by the Purchasers for the Purchased Shares divided by
the lowest price at which any Other Share is issued and (ii) the number of
Purchased Shares, in each case for no additional consideration and as elected by
the Purchasers in writing within fifteen (15) days following receipt by the
Purchasers of a written request for such election by the Purchasers from the
Company (such reclassification, the “Share Exchange” and such reclassified
shares, the “Conversion Shares”). Notwithstanding the forgoing if an IPO, the
Merger or Deemed Liquidation Event has not occurred on or before the Conversion
Deadline, the Conversion Deadline shall automatically be extended by 3 months if
the Company has commenced the process of consummating an IPO or Deemed
Liquidation Event by (i) engaging an investment banker in connection with such
IPO or Deemed Liquidation Event and (ii) commencing management presentations and
the drafting of public filing documents; provided that the Conversion Deadline
may only be extended once. The Conversion Shares shall have the rights and
privileges attached to the Preferred D Shares or the Other Shares, as
applicable, in the Articles, including, for the avoidance of doubt, the Original
D Issue Price (as defined in the Articles), or any comparable rights and
privileges attached to the Other Shares. The Company further agrees to take, if
and when applicable, any and all corporate actions necessary to authorize a
sufficient number of shares of Preferred D Shares or Other Shares necessary to
effect the Share Exchange.

(e) Section 3(a) of the Conversion Side Letter is hereby amended and restated in
its entirety to read as follows:

(a) the closing date of the Merger or an IPO;

4. Waiver. Subject to the other terms and conditions of this Agreement, the
Lenders hereby waive the Existing Events of Default. The above waiver shall not
modify or affect the Loan Parties’ obligations to comply fully with the terms of
the Credit Agreement or any other duty, term, condition or covenant contained in
the Credit Agreement or any other Loan Document in the future and is limited
solely to the matters set forth in this Section 4. Nothing contained in this
Agreement shall be deemed to constitute a waiver of Section 2.06 or Section 8.17
of the Credit Agreement in the future, or any other rights or remedies the
Administrative Agent or any Lender may have under the Credit Agreement or any
other Loan Documents or under applicable Law. For the avoidance of doubt, the
waiver of the Payment Event of Default contained in this Section 4 shall not
under any circumstances obligate the Administrative Agent or any Lender to
return all or any portion of the Missed Payment to any Loan Party or any
Subsidiary.

 

- 8 -



--------------------------------------------------------------------------------

5. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:

(a) receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Loan Parties, the Lenders and the Administrative Agent; and

(b) receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Loan Parties certifying that the Loan Parties have obtained such
consents, approvals or waivers as are necessary in connection with (i) the
execution or delivery by any Loan Party of this Agreement or (ii) the
performance by any Loan Party of this Agreement, other than, solely with respect
to this clause (ii), as may be required in connection with the effectuation
after the Eighth Amendment Effective Date of the ECL Amendment, the Total Cash
Raise Requirement, the Short-Term Cash Raise Requirement and the Equity
Contribution (as defined in the Debt Commitment Letter), including, without
limitation, any such consents, approvals or waivers from (A) the Permitted
Senior Revolving Credit Lender (including, for the avoidance of doubt, a waiver
duly executed by the Permitted Senior Revolving Credit Lender with respect to
any events or conditions arising under the Permitted Senior Revolving Credit
Documents related to the Existing Events of Default), and (B) Restoration
Robotics, Inc., and, in each case, attaching executed copies of such consents,
approvals and waivers.

6. Post-Closing Covenants.

(a) The Loan Parties covenant to use commercially reasonable efforts to arrange
and facilitate the following on or before August 30, 2019: (i) an amendment to
the Equity Commitment Letter (the “ECL Amendment”) in form and substance
reasonably satisfactory to the Lenders pursuant to which the Lenders are
released from their commitments and obligations arising thereunder and
(ii) issuance of Second 2019 Convertible Notes in the aggregate principal amount
of at least $13,800,000. The Lenders shall not unreasonably withhold their
consent to the ECL Amendment (if any is required), it being understood and
agreed that upon delivery by the Loan Parties of the ECL Amendment the Lenders
will consent to the release of such other Investors (as defined in the Equity
Commitment Letter) from their respective commitments and obligations arising
under the Equity Commitment Letter (on the same terms and conditions as the
Lenders are released therefrom) as the Loan Parties may request and will
purchase 2019 Convertible Notes in an aggregate amount of $3,500,000.

(b) The Loan Parties covenant to pay to Moore & Van Allen PLLC, counsel to the
Administrative Agent, its reasonable and documented fees, charges and
disbursements in connection with the preparation and negotiation of this
Agreement and the transactions contemplated hereby (including, for the avoidance
of doubt, in connection with the Existing Events of Default), in each case,
within fifteen (15) calendar days of receipt by the Loan Parties of an invoice
with respect thereto.

 

- 9 -



--------------------------------------------------------------------------------

7. Reaffirmation. Each of the Loan Parties acknowledges and reaffirms (a) that
it is bound by all of the terms of the Investment Documents to which it is a
party, (b) that it is responsible for the observance and full performance of all
of the Obligations, including without limitation, the repayment of the Loans and
(c) that the Credit Agreement and the other Investment Documents shall remain in
full force and effect according to their terms, except as expressly modified or
waived by this Agreement. Furthermore, the Loan Parties acknowledge and confirm
that by entering into this Agreement, the Administrative Agent and the Lenders
do not, except as expressly set forth herein, waive or release any term or
condition of the Credit Agreement or any of the other Investment Documents or
any of their rights or remedies under such Investment Documents or any
applicable Law or any of the obligations of the Loan Parties thereunder.

8. Release. As a material part of the consideration for Administrative Agent and
the Lenders entering into this Agreement, the Loan Parties agree as follows (the
“Release Provision”):

(a) By their respective signatures below, the Loan Parties hereby agree that the
Administrative Agent, the Lenders, each of their respective Affiliates and the
foregoing Persons’ respective officers, managers, members, directors, advisors,
sub-advisors, partners, agents and employees, and their respective successors
and assigns (hereinafter all of the above collectively referred to as the
“Lender Group”), are irrevocably and unconditionally released, discharged and
acquitted from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act under or otherwise arising in connection with
the Investment Documents on or prior to the Eighth Amendment Effective Date.

(b) Each Loan Party hereby acknowledges, represents and warrants to the Lender
Group that:

(i) it has read and understands the effect of the Release Provision. Each Loan
Party has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for such Loan Party has read and considered the
Release Provision and advised such Loan Party with respect to the same. Before
execution of this Agreement, such Loan Party has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.

(ii) no Loan Party is acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. Each Loan Party acknowledges that
the Lender Group has not made any representation with respect to the Release
Provision except as expressly set forth herein.

(iii) each Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.

(iv) the Loan Parties are the sole owners of the claims released by the Release
Provision, and no Loan Party has heretofore conveyed or assigned any interest in
any such claim to any other Person.

 

- 10 -



--------------------------------------------------------------------------------

(c) Each Loan Party understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent and the Lenders to
enter into this Agreement. The Release Provision shall be in addition to any
rights, privileges and immunities granted to the Administrative Agent and the
Lenders under the Investment Documents.

9. Miscellaneous.

(a) This Agreement is a Loan Document.

(b) The Loan Parties hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(iii) No consent, approval, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person that
has not been obtained is necessary or required in connection with (A) the
execution or delivery by any Loan Party of this Agreement or (B) the performance
by any Loan Party of this Agreement, other than, solely with respect to this
clause (B), as may be required in connection with the effectuation after the
Eighth Amendment Effective Date of the ECL Amendment, the Total Cash Raise
Requirement, the Short-Term Cash Raise Requirement and the Equity Contribution
(as defined in the Debt Commitment Letter).

(c) The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that after giving effect to this Agreement (i) the representations and
warranties of the Loan Parties set forth in Article VI of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality or reference to Material Adverse Effect) as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date in which case they shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date and
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default.

 

- 11 -



--------------------------------------------------------------------------------

(d) Each of the Loan Parties hereby affirms the Liens created and granted in the
Loan Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and agrees that this Agreement does not adversely affect or
impair such liens and security interests in any manner.

(e) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

- 12 -



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

BORROWERS

 

VENUS CONCEPT CANADA CORP.,

an Ontario corporation

/s/ Domenic Serafino Name: Domenic Serafino Title: CEO

 

VENUS CONCEPT USA INC

a Delaware corporation

/s/ Domenic Serafino Name: Domenic Serafino Title: CEO

PARENT:

 

VENUS CONCEPT LTD.,

an Israeli corporation

/s/ Domenic Serafino Name: Domenic Serafino Title: CEO



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

MADRYN HEALTH PARTNERS. LP,

a Delaware limited partnership

By:   MADRYN HEALTH ADVISORS, LP its General Partner

 

By:   MADRYN HEALTH ADVISORS GP, LLC, its General Partner

 

By:

  /s/ Avi Amin

Name:

  Avi Amin

Title:

  Member

 

- 14 -



--------------------------------------------------------------------------------

LENDERS:

 

MADRYN HEALTH PARTNERS, LP.

a Delaware limited partnership

By:   MADRYN HEALTH ADVISORS, LP its General Partner

 

By:  

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

 

By:

  /s/ Avi Amin

Name:

  Avi Amin

Title:

  Member

 

MADRYN HEALTH PARTNERS

(CAYMAN MASTER) LP

By:  

MADRYN HEALTH ADVISORS, LP

its General Partner

 

By:  

MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

 

By:   /s/ Avi Amin

Name:

  Avi Amin Title:   Member

 

- 15 -